Free movement of Roma within the EU borders (debate)
The next item is the Commission statement on the free movement of Roma within the EU borders.
Member of the Commission. (ES) Two weeks ago saw the start of the European Year of Equal Opportunities for All. Equal opportunities and the right to live without discrimination are among the key values on which the EU is based.
The Commission is well aware of the fact that the Roma are among the groups most at risk of discrimination and of being excluded from the labour market, from society, from involvement in drawing up policy and from cultural life.
Consequently, the Commission has undertaken to use all the instruments at its disposal to address the issue of the exclusion of the Roma minority.
I should like to mention two of these: firstly, the implementation of the 2000 Directive, which provides protection against discrimination on racial and ethnic grounds. The Commission wishes to ensure that this Directive be incorporated into the legislation and to be implemented properly in all Member States. Secondly, I wish to mention the use of financial instruments, specifically the Structural Funds and, most importantly, the European Social Fund.
The Commission has asked the Member States to incorporate the objective of including the Roma community when it draws up its operational plans for the financial perspective 2007-2013.
Major effort is required to increase awareness among the Roma and among the population as a whole of the right to live without discrimination and to enjoy the benefits of diversity. In this regard, the European Year of Equal Opportunities for All and the ongoing information campaign entitled 'For Diversity, Against Discrimination' are, in our view, extremely useful instruments.
The Commission welcomes the achievements made so far during the Decade of Roma Inclusion 2005-2015 in which nine governments from Central and Eastern Europe and the Western Balkans, including five EU Member States, are currently taking part. For the first time, the national governments of these countries made a commitment to learn from each other and to exchange strategies on how to improve life for the Roma minority in areas such as employment, education, housing and healthcare.
The Commission welcomes the fact that all of this is taking place in close cooperation with the Roma community. We also need policies geared toward the future. The high level group for the social and labour market integration of ethnic minorities set up by the Commission is paying special attention to issues relating to the Roma community. The group will publish its recommendations at the end of the year, which we are sure will provide extremely valuable information for future European policy on the inclusion of ethnic minorities, including the Roma.
Lastly, Madam President, I should like to point out that the Commissioners' Group on Fundamental Rights will deal with all of these issues in their meeting scheduled for July this year.
on behalf of the PPE-DE Group. - (HU) We know that following enlargement in 2004, many Roma tried to come to Europe - Western Europe. We also know that the actual figures were not very high, but they did call attention to the terrible and hopeless situation in which the Roma find themselves. We knew that the Roma were not desirable guests in Europe. Unsure already how to deal with Roma migration, most host countries responded by tightening their procedures for requesting asylum, which compelled many Roma to return to their home countries. Since they had sold all their possessions, they returned to much worse circumstances than those they had left behind.
We also know that because of the exaggerated, hysterical and untrue statements of the media, the situation gave rise to fundamental fears in Western European countries. The situation even spurred many countries to try to prevent further enlargement. We now also know that this atypical tendency to migration among European Roma is in fact caused by the segregation in schools, the enormous unemployment rate, very strong prejudice, and limited access to health care services which they suffer in their home countries. We also know that the Roma would like to live and thrive in their home countries.
In spite of the enormous sums of PHARE money, the ghettoisation, segregation, exclusion and anti-Roma feeling has continued to grow since enlargement, and in Western Europe as well. The European Union has a great responsibility and interest in promoting the integration of the Roma. Beyond ensuring the financial framework, the task of the European Commission must include promotion and monitoring as well. Every instrument for influencing Member States must be used, and a European strategy needs to be developed.
We would like to see a Green Paper, and sanctions against countries that do not follow the Directives aimed at ending segregation, and those concerning employment, equal opportunities, and the equality of opportunity. This should be done so that Europe and the home countries may make the most of Roma prosperity, especially in light of the foreseeable European demographic indicators, at a time when we are talking about a greying Europe. The Roma are basically seeking to thrive in these countries, and do not wish to leave their countries behind.
on behalf of the PSE Group. - Madam President, such is the way this place is organised, somehow I have more speaking time than Mrs Járóka, which is hardly appropriate. I agree with everything she has said and the reason for that is that the speakers here present feel united in asking the Commission exactly what free movement of the Roma within the EU borders actually means. Our understanding is that such now is the level of discrimination - not only actual discrimination against the homogenous Roma population but also infringements on their ability to move, i.e. infringements on the ability of long-term-resident Roma in particular countries to move freely in reality. This can be because of actual restrictions, for example through visas and actual practical restrictions, and it can also mean, as Mrs Járóka was implying, restrictions through discrimination: when Roma move traditionally through countries and from one country to another they face discrimination.
What I would like to hear from the Commission in its statement is exactly what is its understanding of these infringements and restrictions. What study has it undertaken of what these infringements are and what does it think it can do to ease these restrictions for the Roma community?
In addition, what is the Commission saying about the Year of Equal Opportunities 2007? I have heard very little about the issue of the Roma within this context. I have heard plenty on the issue of ageing, disability, race and religion. But specifically on the issue of the Roma, what is the programme of the Commission? I know it is slightly unfair to ask you that, Mr Almunia. It is not your area of expertise, so please do not think that I am getting at you. However, please tell the Commissioners that we have not heard specifics. Please take that message back. What are you going to do this year?
What is the High Level Experts Group doing in terms of free movement? What is in its pending tray on the Roma issue, i.e. actual discrimination issues, harassment issues? How is money being spent? Is it going to relieve poverty? Is it going to educational programmes? Those are all things that Mrs Járóka, Mrs Mohácsi and others have been struggling and fighting for for some time.
The PSE Group fully supports their approach in asking the Commission for answers, and I think this evening is a good time to get those answers. If you cannot give them, Mr Almunia, please transmit this urgent message to your Commissioner colleagues, because it is about time we got some specific answers to these questions.
on behalf of the ALDE Group. - (HU) First of all, I would like to clarify the following: the background to my remarks is not the desire to question the right to free movement by Europeans, and hence of the Roma, nor do we or I wish to request any extra rights for these people, for this minority group. My original aim was that the European Union should examine how it might document - something that my fellow Member Mr Moraes has also mentioned - the number of forced migrants, those people who are forced to leave their homes because they are subject to ongoing discrimination.
The Commissioner mentioned that it is not enough for a country to take action against discrimination, but the EU Member State in question must also ensure that there is integration. I think we have not yet reached this stage, nor even the stage where we might be able to monitor discrimination in each and every Member State, or to take appropriate steps against it.
In April 2005, Parliament adopted a resolution of which the first sentence states that there is discrimination against the Roma within the Member States of the European Union. We do not know how many leave their homes because they are subject to ongoing discrimination and hope that their lives may be less troubled in a Western European country.
Next week, we will have the second opportunity, when the Hungarian court will hear the case involving children who have been placed in special schools without any justification. Although they are of sound mind, they are compelled to attend educational institutions established for those with developmental handicaps. I have personally taken on the cases of 12 such children because Hungarian special schools are generally full of Roma children, who make up at least 70% of the special student population in Hungary, and unfortunately there are not very many Member States where these figures show any striking difference.
A few months ago, several hundred Hungarian Roma sought asylum from the Swedish state, which naturally - as far as I know - rejected their request. I do not know how many of those families have children who suffer discrimination in a similar situation. This much is certain, if something like this were to happen to my children, I would seek asylum in another country.
The struggle to eliminate discrimination and to guarantee human rights within the frontiers of our Member States is our common responsibility. We have the ability to take steps against discrimination, and we must do so. Since 2000 we have spent EUR 750 million within the territory of the EU on the integration of the Roma, yet the proportion who are unemployed and the proportion of children declared to be developmentally handicapped have increased. The time has come now for the European Commission, taking seriously the work it has done to date, to develop a strategy which - as my colleague Mrs Járóka has also mentioned - will be able to put an end to discrimination and to call to account those countries that are lagging behind in terms of legislation.
on behalf of the Verts/ALE Group. - Madam President, I will start with a question. When will the EU finally take seriously the situation of its largest minority?
Fifteen million people in Europe remain excluded from basic human rights, such as the right to education, employment or physical integrity, merely because they are Roma, or gypsies as most people still call them. One month ago two more countries joined the EU. The treatment given to Roma in these countries is far from fulfilling EU norms. As we know from the latest report of the European Monitoring Centre on Racism and Xenophobia, the situation is not better in many of the old Member States.
If we talk about the migration of Roma, most of us call to mind pictures of poor, hunger-ridden people who come to disturb us in our comfortable existence, rather than remembering that they have rights. In 1999, under the Finnish Presidency, the EU adopted a recommendation to the Member States that specific attention should be given to the situation of minorities, in particular those who have no home country, meaning the Roma. The Commission has spent tens of thousands of euros for the improvement of the situation of Roma without developing a clear strategy and targeted approach, following the model of other intergovernmental organisations. Under these circumstances migration often becomes the last resort for Roma.
on behalf of the GUE/NGL Group. - (IT) Madam President, ladies and gentlemen, the European Monitoring Centre on Racism and Xenophobia recently gave us some worrying data that show that acts of racism and xenophobia against minorities are on the increase in Europe. The Roma, who form the largest ethnic minority in the European Union, are particularly targeted.
A great deal of discrimination occurs in relation to work and the right to education, and the Roma often live in conditions of poverty, marginalised from society. Sometimes discrimination comes from the very institutions that ought to safeguard people's rights. In a recent case in Slovenia, an entire group that had been living in that country for many years was removed from the area where it had been living for so long. I believe that we need to encourage the Roma to take part in social and political life, but for that to happen the Member States must first recognise them as an ethnic and linguistic minority. It would be necessary to get rid of the campsite system in favour of types of housing that would facilitate integration, thus eliminating any form of segregation.
The Roma have inherited a centuries-old culture, and I believe that we should have great respect for nomadic cultures. We owe to them the birth of what we call Western civilisation, which arose in Mesopotamia, now Iraq and under military occupation, inappropriately stirring up a war of civilisations. We are in debt to the Roma, even though, in my view, civilised Europe has often mistreated and discriminated against them.
We must therefore support their social inclusion and freedom of movement. That is why I join my other fellow Members in calling on the Commission to take a more proactive stance - although I realise that Mr Almunia will probably not be able to give us any exhaustive answers since this is not his area of expertise - but we believe that the Commission ought to be moving faster on these issues.
Madam President, the EU Race Directive is insufficiently effective in combating the multiple discrimination faced by Roma people. Speaking personally - and not reflecting necessarily the view of my group, which I have not consulted - I have come round to the view, like the Network of Independent Experts in Fundamental Rights, that we need a legislative instrument specifically aimed at protecting and promoting the equality of the Roma community. I do not say that lightly, because normally I am not keen on specific measures, but my understanding is that the European Commission is not keen on this idea, and in the absence of such a focused and targeted instrument, I think all we will ever do is talk.
The European Roma Rights Centre and the European Network against Racism pointed out recently, in a joint paper, that forced evictions, housing in extremely substandard conditions, denial of basic social and economic rights and school segregation are often instigated or condoned by local or regional government, and central governments have been ineffective in challenging them.
Early this evening I had a question to the Council about the position of Roma people, and the response from the Presidency was essentially that, while anti-discrimination laws were an EU responsibility, social inclusion was a matter for national governments - a question of subsidiarity. Faced with that attitude, how will the Commission promote an effective pan-European programme of inclusion and equality of opportunity?
Madam President, I was hoping to get an answer from the Commissioner, but I see he is not scheduled to speak. On the website he was scheduled to reply to the debate, but here he is not. Are we getting a reply or not?
The Commissioner has indicated that he does not wish to reply, but I am sure that, in the light of the strong statements that have been made tonight, he will take a message back to his colleagues.
The debate is closed.